Citation Nr: 1524843	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  14-01 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from March 1965 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking a TDIU.  At a December 2011 VA mental health examination the Veteran reported that he worked as a heavy equipment operator and that he took an early retirement in 2010.  On his December 2008 application for a TDIU, he indicated that he had an eighth grade education.  The Veteran wrote in December 2012 that he had difficulty operating the controls and pedals on his equipment due to peripheral neuropathy in his extremities.  He also had weakness and dizziness when his blood sugar dropped, which he felt caused dangerous situations when operating heavy equipment.

A December 2011 VA examiner opined that the Veteran's diabetes did not impact the Veteran's ability to work.  The examiner specifically indicated that the Veteran did not have peripheral vascular disease.  However, at a separate December 2011 VA examination, the Veteran was diagnosed with peripheral neuropathy in all four extremities.  While the examiner did not feel that it impacted the Veteran's ability to work, the lower extremities had mild pain, moderate paresthesias and/or dysesthesias, and moderate numbness.  The upper extremities had mild numbness.  The examiner indicated normal radial nerves but then also stated that there was mild incomplete paralysis.  There was also mild incomplete paralysis of the medial, sciatic and femoral nerves.  

Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The VA examiner did not provide a rationale for why the diabetic neuropathy did not interfere with employment despite the Veteran's symptomatology.  "...[M]ost of the probative value of a medical opinion comes from its reasoning" and the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Therefore, a new examination should be accomplished.  This also should contemplate the Veteran's service connected psychiatric disability since it has been many years since the Veteran was last evaluated in this regard, and it appears to impact his ability to work.  

Lastly, VA treatment records to October 2013 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from October 2013 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA treatment records from October 2013 to the present.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of his coronary artery disease, diabetes mellitus with impotence and early nephropathy, peripheral neuropathy of the upper and lower extremities, scar of the left lower leg, depressive disorder, and corneal scars of the right eye with slightly defective vision, and how these impact his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other medical evidence not already of record relating to his claim for a TDIU.  Appropriate assistance in obtaining any identified records should be accomplished.    

4.  Thereafter, schedule the Veteran for VA examinations for diabetes mellitus, peripheral neuropathy, and depression.  

The examiners are requested to identify the impact of the disabilities on the Veteran's ability to secure or follow a substantially gainful occupation, including physical labor.  A complete rationale for any opinion offered should be provided.  If it would be speculative to state such an opinion, the examiner must state why that is so.

The claims folder should be made available to and reviewed by the examiners and all necessary tests should be performed.  

5.  Then readjudicate the appeal.  If any the benefit sought on appeal is not granted in full, issue the appellant and his representative a supplemental statement of the case and provide him an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



